Citation Nr: 0217401	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-06 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to July 
1943.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the veteran's claim 
for an increased (compensable) rating for his service-
connected anxiety neurosis.  The RO subsequently increased 
the rating to 10 percent, effective from the date of receipt 
of the reopened claim (May 25, 2000). 

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993). The veteran has not 
withdrawn his appeal with respect to the matter of an 
increased rating for his anxiety neurosis.  This claim is 
therefore before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's service-connected anxiety neurosis is not 
manifested by more than mild or transient symptoms; it is 
not productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for anxiety neurosis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9400 (2002); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the VCAA 
and VA's enhanced duty to assist and notify, and the 
evidence necessary to substantiate his claim for service 
connection, by the May 2001 SOC.  In May 2002, the RO 
informed the veteran of the VCAA and VA's enhanced duty to 
assist and notify, and requested that he submit information 
and release forms so that VA could obtain outstanding 
evidence.  Pursuant to information from the veteran, the RO 
has obtained or attempted to obtain all indicated private 
medical records.  In August 2002 correspondence, the 
veteran's service representative stated that outstanding VA 
medical records mentioned by the veteran in June 2002 
correspondence were not relevant to the issue on appeal, no 
additional treatment records relevant to the issue on appeal 
existed, and requested that the appeal be certified to the 
Board.  The Board notes that the VCAA made no change in the 
statutory or regulatory criteria which govern the criteria 
for the current claim for an increased evaluation.  The 
Board finds that the claimant was kept apprised of what he 
must show to prevail in his claim, and he was generally 
informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require an 
additional medical examination in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  Charles v. Principi, No. 01-
1536 (U.S. Vet. App. October 3, 2002); 38 U.S.C. § 5103A. 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the claimant's current claim, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  
For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no 
prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran maintains, in substance, that the current 10 
percent evaluation assigned for his anxiety neurosis does 
not adequately reflect the severity of that disability.  He 
contends that his anxiety neurosis results in stress, gross 
tremors of his hands and appears and disappears at random.  

The veteran's current treatment records are negative for 
anxiety neurosis.  

The report of a December 2000 VA examination indicates that 
the examiner had access to the veteran's medical records, 
which she reviewed in the report.  Regarding current 
complaints, the veteran reported that he sometimes became 
lightheaded, sweaty and experienced tachycardia, which had 
last occurred about six months earlier when the symptoms 
were mild.  He said that he sometimes woke up shaking, but 
this had not occurred in about one year.  He denied having 
nightmares but his wife said that she noticed that he looked 
as though he had bad dreams three or more times a month.  He 
denied intrusive memories or hypervigilence or other 
symptoms of PTSD.  He denied feeling subjectively depressed.  
There was no history of any inappropriate or impulsive 
behavior, and no obsessive or ritualistic behavior.  His 
sleep and appetite were fairly good.  He denied problems 
with delusions and hallucinations, and suicidal or homicidal 
feelings.  The veteran said that when he became anxious he 
would take an anxiety pill and after about 30 minutes would 
feel all right.  The examiner noted that the veteran took 
Ativan, possible 0.5 mg tablets, one per day as needed.  The 
veteran stated that the medication definitely helped him.  
Results of mental examination were provided in detail.  The 
resulting Axis I impression was generalized anxiety 
disorder, minimal.  The Axis V current GAF score was 80.  
The examiner indicated that the veteran's anxiety disorder 
was very slight with minimal evidence of anxiety at that 
time, and that the veteran's GAF score of 80 essentially 
reflected no impairment.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all available evidence of record pertaining to the history 
of the veteran's service-connected disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the provisions of the General Rating Formula for 
Mental Disorders, a 10 percent disability evaluation is 
appropriate where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent 
evaluation is assigned where there is occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Higher 
disability evaluations are warranted for greater disability 
criteria.  38 C.F.R. § 4.130.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent 
for his anxiety neurosis.  Medical records dated in recent 
years show no treatment for anxiety neurosis.  The report of 
the December 2000 VA examination failed to disclose 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  That is, the 
most recent psychiatric examination did not reveal findings 
characteristic of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.  

It is also pertinent to note that the VA psychiatric 
examination resulted in a GAF score of 80.  The examiner 
opined at that time that the veteran's disorder was very 
slight and that the GAF score of 80 essentially reflected no 
impairment.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  A 
score of 71 to 80 indicates that, if symptoms are present at 
all, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment 
in social and occupational functioning.  Thus, the veteran's 
GAF score of 80 is clearly not indicative of more than 
slight impairment in social or occupational functioning.

The Board finds that the competent medical evidence 
demonstrates that the veteran's service-connected anxiety 
neurosis is not manifested by more than mild or transient 
symptoms or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Accordingly, a rating in  excess of 10 percent is not 
warranted.  38 C.F.R. § 4.130, Code 9400.

There is also no indication that the mild symptoms the 
veteran experiences due to his anxiety neurosis present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002).  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that anxiety 
neurosis has necessitated any hospitalizations or resulted 
in marked interference with employment.  38 C.F.R. § 3.321.  
Therefore, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

As the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for anxiety neurosis, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).








ORDER

Entitlement to an evaluation in excess of 10 percent for 
anxiety neurosis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

